Citation Nr: 1035730	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for a respiratory disorder, to 
include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1947 to June 1950.  He also appears to have had 
subsequent service in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  That decision denied reopening the 
Veteran's claim on the basis that new and material evidence had 
not been submitted.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

A hearing was held on February 25, 2010, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board remanded the case for further development in April 
2010.  That development was completed, and the case has since 
been returned to the Board for appellate review.

The Board notes that the Veteran submitted his current claim for 
service connection for "asthma/COPD" in April 2008.  The 
Veteran's claim for service connection for allergic bronchial 
asthma was previously considered and denied in a June 1954 rating 
decision.  A March 2007 rating decision also denied reopening 
that claim on the basis that new and material evidence was not 
submitted.  The RO originally adjudicated the current issue as 
whether new and material evidence has been submitted to reopen a 
claim for service connection for "allergic bronchial asthma (now 
also claimed as COPD)."  However, as previously noted by the 
Board in the April 2010 remand, the evidence associated with the 
claims file since the issuance of the March 2007 rating decision 
includes additional service treatment records.  Such records were 
previously unavailable at the time of the March 2007 rating 
decision, and in pertinent part, indicate that the Veteran was 
found not physically qualified to continue on active duty due to 
"asthma, perennial, allergic, agent unknown" on October 7, 1950.  
Applicable regulations provide that, at any time after VA issues 
a decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of the same section (which defines 
new and material evidence).  The regulation further identifies 
service records related to a claimed in-service event, injury, or 
disease as relevant service department records. 38 C.F.R. § 
3.156(c)(1)(i).  As such, new and material evidence is not needed 
to reopen a previously denied claim when relevant service 
treatment records and/or any other relevant service department 
records are received after a prior final denial.  Rather, the 
claim is simply reviewed on a de novo basis.

Moreover, the Board noted in the April 2010 remand that the RO 
had not adjudicated the merits of the claim for service 
connection for all other respiratory disorders, including COPD.  
Although service connection for allergic bronchial asthma was 
previously denied, the Board notes that a claim based on a 
distinct and separate diagnosis is a new claim. See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 
399, 401 (Fed. Cir. 1996).  Therefore, the Board recharacterized 
the issue on appeal as entitlement to service connection for a 
respiratory disorder, to include asthma and COPD.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To verify the Veteran's service in the United 
States Marine Corps Reserve.

The available service personnel records indicate that the Veteran 
served on active duty in the United States Marine Corps from June 
1947 to June 1950.  However, it appears that he had subsequent 
service.  In this regard, the Veteran indicated in a July 2001 VA 
Form 21-526 that he had a second period of service that began and 
ended in October 1950.  There are also service treatment records 
showing that he was seen on October 3, 1950, for bilateral 
wheezes in his chest, and it was noted at that time that he was 
qualified for active duty.  He was later seen on October 7, 1950, 
at which time he was assessed as having "asthma, perennial 
allergic, agent unknown."  In December 1950, the Veteran was 
also documented as having wheezing and perennial allergic asthma.  
It was specifically noted that his asthma was disqualifying and 
that he would be released to inactive duty and discharged from 
the United States Marine Corps Reserve. 

Based on the foregoing, it appears that the Veteran did have 
subsequent service in the United States Marine Corps Reserve 
during which time he was treated for pertinent symptomatology and 
was ultimately discharged due to asthma.  However, it is not 
entirely clear from the available evidence whether the Veteran 
was on active duty, active duty for training (ACDUTRA), or 
inactive duty for training (INACDUTRA) between October 1950 and 
December 1950.  Therefore, the RO should attempt to verify the 
dates of the Veteran's service in the United States Marine Corps 
Reserve.

The Board also notes that the June 2010 VA examiner rendered a 
medical opinion regarding the etiology of the Veteran's claimed 
disorder based on the fact that he had active duty service from 
June 1947 to June 1950.  In particular, the examiner observed 
that the Veteran did not have any treatment or symptomatology 
between June 1947 and June 1950 even though he did have 
subsequent diagnoses in October 1950 and December 1950.  
Therefore, if additional service is verified, an additional 
medical opinion may be necessary in this case.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC), the United 
States Marine Corps Headquarters, the 
Records Management Center (RMC), the 
appellant's unit, and any other appropriate 
location, to request the complete service 
personnel and treatment records of the 
appellant.  The RO should also request 
verification of the dates the Veteran 
served in United States Marine Corps 
Reserve following his separation from 
active duty in June 1950, to include the 
dates for each period of active duty, 
active duty for training, and inactive duty 
for training.  The RO should prepare a 
summary of such dates.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The appellant should be notified 
of any action to be taken.

2.  After completing the above action, the 
RO should conduct any other development as 
may be indicated as a consequence of the 
action taken in the preceding paragraph.  
Further development may include obtaining 
an additional medical opinion regarding the 
etiology of the Veteran's current 
respiratory disorders.

3.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant unless he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



